MDU Resources Group, Inc. Executive Officers with Change of Control Employment Agreements Chart (as of December 31, 2010) Name Title Date of Agreement Expiration Date of Coverage Period William E. Schneider President and Chief Executive Officer, Knife River Corporation June 5, 2008 June 5, 2013 John G. Harp President and Chief Executive Officer, MDU Construction Services Group, Inc. June 5, 2008 June 5, 2013 Steven L. Bietz President and Chief Executive Officer, WBI Holdings, Inc. June 5, 2008 June 5, 2013 David L. Goodin President and Chief Executive Officer, Montana-Dakota Utilities Co., Great Plains Natural Gas Co., Cascade Natural Gas Corporation and Intermountain Gas Company June 5, 2008 June 5, 2013 William R. Connors Vice President – Renewable Resources, MDU Resources Group, Inc. November 12, 2008 November 12, 2012 Mark A. Del Vecchio Vice President – Human Resources, MDU Resources Group, Inc. June 5, 2008 June 5, 2013 Nicole A. Kivisto Vice President, Controller and Chief Accounting Officer, MDU Resources Group, Inc. June 5, 2008 June 5, 2013 Cynthia J. Norland Vice President – Administration, MDU Resources Group, Inc. June 5, 2008 June 5, 2013 Paul K. Sandness General Counsel and Secretary, MDU Resources Group, Inc. June 5, 2008 June 5, 2013 Doran N. Schwartz Vice President and Chief Financial Officer, MDU Resources Group, Inc. June 5, 2008 June 5, 2013 John P. Stumpf Vice President – Strategic Planning, MDU Resources Group, Inc. June 5, 2008 June 5, 2013
